        Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 1 of 69




                            IN THE DISTRICT COURT FOR THE
                                DISTRICT OF COLUMBIA


                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )      Case No. 19-mc-145 (TSC)
                                              )
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
ALL CASES                                     )
                                              )

                  DEFENDANTS’ NOTICE OF FOURTH SUPPLEMENT
                       TO THE ADMINISTRATIVE RECORD

       On August 30, 2019, pursuant to this Court’s minute order of August 15, 2019 and Local

Civil Rule 7(n)(1), Defendants filed a certified list of the contents of the Administrative Record

in this litigation. ECF No. 4. Defendants filed a notice of supplementation of the Administrative

Record on October 25, 2019, see ECF No. 20, and, pursuant to this Court’s minute order of

November 12, 2019, Defendants filed the supplemented Administrative Record on the public

docket on November 13, 2019. See ECF No. 39. Thereafter, Defendants filed two more

supplements also on the public docket. See ECF No. 69 (Second Supplement); ECF No. 97

(Third Supplement).

       Today, July 31, 2020, the Federal Bureau of Prisons (“BOP”) revised its Execution

Protocol, formerly at AR1016-1067, as follows:

           •   Ch. 1, Sec. II(C), formerly at AR1023, has been revised to state:

                   o The Warden of USP Terre Haute will notify, in writing, the inmate under
                     sentence of death, of the date designated by the Director for execution at
                     least 50 days in advance, unless the Director determines in his or her
                     discretion that a different date, no later than 20 days in advance, would be
        Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 2 of 69




                         more appropriate. If the designated execution date is postponed by fewer
                         than 20 days, notice of the new execution date will be given as soon as
                         possible.

       No other revisions to the Execution Protocol have been made. The operative Execution

Protocol is now at AR1086-1137.

       In addition, BOP has also revised the Addendum to its Protocol, formerly at AR1068-70,

as follows:

              •   Paragraph F has been revised to state:

                     o The lethal substances shall be prepared by qualified personnel in the
                       following manner unless otherwise directed by the Director, or designee,
                       on the recommendation of medical personnel. The lethal substances shall
                       be placed into one set of numbered and labeled syringes. This set of
                       syringes is used in the implementation of the death sentence. Additional
                       lethal substances shall be available to draw into syringes if needed.

       No other revisions to the Addendum have been made. The operative Addendum is now

at AR1138-39. Defendants also file herewith a fourth amended certified list of the contents of

the Administrative Record.




                                                   2
       Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 3 of 69




Dated: July 31, 2020
Respectfully submitted,


 MICHAEL R. SHERWIN                        DAVID M. MORRELL
 Acting United States Attorney             Deputy Assistant Attorney General
 DANIEL F. VAN HORN                        PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office       Special Counsel

 ALAN BURCH (D.C. Bar 470655)              JEAN LIN (NY Bar 4074530)
 Assistant United States Attorney          Special Litigation Counsel
 U.S. Attorney’s Office
 for the District of Columbia              _/s/ Jonathan D. Kossak________
 Washington, D.C. 20530                    JONATHAN KOSSAK
 202-252-2550                              (D.C. Bar 991478)
 alan.burch@usdoj.gov                      CRISTEN C. HANDLEY
                                           (MO Bar 69114)
                                           Trial Attorneys
                                           Civil Division
                                           Federal Programs Branch
                                           Civil Division, Department of Justice
                                           1100 L Street, N.W.
                                           Washington, D.C. 20005
                                           (202) 514-3716
                                           Jonathan.kossak@usdoj.gov
                                           Cristen.handley@usdoj.gov


                                           Attorneys for Defendants




                                       3
        Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 4 of 69




                                  CERTIFICATE OF SERVICE
        I hereby certify that on July 31, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all plaintiffs’ counsel of record (as most recently identified in the

signature pages of the Consolidated Amended Complaint, ECF No. 92):


Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

Andres C. Salinas (DC Bar No. 156118)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey

Joshua C. Toll
D.C. Bar No. 463073 King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle

Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
       Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 5 of 69




MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois

Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks

Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320

Counsel for Plaintiff Orlando Hall

Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              2
        Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 6 of 69




1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.

Jon Jeffress
KaiserDillon PLLC
1099 14th Street NW
8th Floor West
Washington, DC 20005
Telephone - 202-640-2850
Email - jjeffress@kaiserdillon.com

Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken

Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson

David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004
(202) 637-5600
(202) 637-5910 (fax)

                                              3
        Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 7 of 69




david.victorson@hoganlovells.com

Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
 New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com

Counsel for Plaintiff Daniel Lewis Lee

Kathryn L. Clune
Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington D.C. 20004-2595
(202) 624-2705
kclune@crowell.com

Harry P. Cohen (pro hac vice application pending)
Michael K. Robles (pro hac vice application pending)
James Stronski (pro hac vice application pending)
Crowell & Moring LLP
590 Madison Avenue New York, NY 10022
(212) 223-4000
(212) 223-4134(fax)
hcohen@crowell.com
mrobles@crowell.com
jstronski@crowell.com

Jon M. Sands (pro hac application to be filed)
Dale A. Baich (pro hac application to be filed)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_baich@fd.org
jennifer_moreno@fd.org

Counsel for Plaintiff Keith Nelson

Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.

                                                  4
        Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 8 of 69




601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.

Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson

Gerald W. King, Jr. Ga. Bar No. 140981
Jeffrey Lyn Ertel Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org




                                            5
       Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 9 of 69




Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor Richmond,
Virginia 23219
(804) 482-1121
fgerson@dagglaw.com


Counsel for Richard Tipton, III.

Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Bruce Webster


                              /s/ Jonathan Kossak ______
                              Attorney for Defendants




                                              6
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 10 of 69
                                     Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 11 of 69

                        FOURTH AMENDED INDEX TO ADMINISTRATIVE RECORD


                 Document Type                                                           Brief                   Bates Numbers
                                                                                       Description


1.      Administrative Record               Summary of BOP single drug protocol                                  0001 - 0006
        Summary
2.      Georgia Lethal Injection            State lethal injection protocol                                      0007 - 0019
        Protocol
3.      Idaho Lethal Injection Protocol     State lethal injection protocol                                      0020 - 0069
4.      Missouri Lethal Injection           State lethal injection protocol                                      0070 - 0071
        Protocol
5.      South Dakota Lethal Injection       State lethal injection protocol                                      0072 - 0082
        Protocol
6.      Texas Lethal Injection Protocol     State lethal injection protocol                                      0083 - 0091

7.      State-by-state lethal               Summary of state lethal injection protocols                          0092 - 0105
        injection summary from
        the Death Penalty
        Information Center
        website,
        https://deathpenaltyinfo.
        org/lethal-injection
8.      Internal talking points             Summary of Florida lethal injection protocol                           0106
        summarizing: The State of
        Florida lethal injection
        protocol evolution
9.    Summary of States that currently or   Summary of state lethal injection protocols that use pentobarbital     0107
      previously used pentobarbital, and
      aggregated data.
10.     Bucklew v. Precythe, 139 S.Ct.      Case law                                                             0108 - 0136
        1112 (2019)
11.     Zagorski v. Parker, 139 S.Ct. 11    Case law                                                             0137 - 0139
        (2018)
12.     Arthur v. Dunn, 137 S.Ct. 725       Case law                                                             0140 - 0147
        (2017)
                                  Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 12 of 69

                     FOURTH AMENDED INDEX TO ADMINISTRATIVE RECORD
13.   Glossip v. Gross, 135 S.Ct. 2726   Case law                                                                                       0148 - 0200
      (2015)
14.   Baze v. Rees, 553 U.S. 35 (2008)   Case law                                                                                       0201 - 0241
15.   Ladd v. Livingston, 777 F.3d 286   Case law                                                                                       0242 - 0246
      (5th Cir. 2015)
16.   Zink v. Lombardi, 783 F.3d 1089    Case law                                                                                       0247 - 0272
      (8th Cir. 2015)
17.   Jackson v. Danberg, 656 F.3d 157   Case law                                                                                       0273 - 0281
      (3d Cir. 2011)
18.   De Young v. Owens, 646 F.3d        Case law                                                                                       0282 - 0290
      1319 (1 lth Cir. 2011)
19.   Pavatt v. Jones, 627 F.3d 1336     Case law                                                                                       0291 - 0296
      (10th Cir. 2010)
20.   Price v. Commissioner, Alabama     Case law                                                                                       0297 - 0309
      Dep 't (of Corrections, 920 F.3d
      1317 (11th Cir.2019)
21.   Arthur v. Commissioner, Alabama    Case law                                                                                       0310 - 0360
      Dep 't of Corrections, 840 F.3d
      1268 (11th Cir. 2016)
22.   In Re: Ohio Execution Protocol,    Case law                                                                                       0361 - 0384
      860 F.3d 881 (6th Cir. 2017)
23.   McGehee v. Hutchinson, 854 F.3d    Case law                                                                                       0385 - 0400
      488 (8th Cir. 2017)
24.   Rule 26(a)(2) Expert Report        Medical Expert Report regarding use of pentobarbital in Missouri’s lethal injection protocol   0401 - 0406
      Declaration of Joseph F.
      Antoginini, M.D. (in the case of
      Bucklew v. Lombardi, 2016 WL
      11258099 (W.D.Mo.))
25.   Expert Deposition of Joseph        Deposition of medical expert addressing Missouri’s lethal injection protocol                   0407 - 0524
      Antoginini, M.D. (2017 WL
      9471457 (W.D. Mo.))
26.   Expert Report of Craig W.          Expert review of lethal injection protocol using pentobarbital                                 0525 - 0526
      Lindsley, Ph.D., dated May 26,
      2017
27.   Transcript of Preliminary          Transcript of medical expert testimony                                                         0527 - 0761
      Injunction Hearing dated January
                                   Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 13 of 69

                      FOURTH AMENDED INDEX TO ADMINISTRATIVE RECORD
      5, 2017, in In re: Ohio Execution
      Protocol Litigation, in the U.S.
      District Court for the Southern
      District of
      Ohio.
28.   Deborah W. Denno, Lethal            Law review/journal addressing lethal injection                                            0762 - 0808
      Injection Chaos Post-Baze, 102
      GEO. L.J. 1331, 1382 (2014)
29.   American Society of                 Remarks by the American Society of Anesthesiologists regarding the sole manufacturer of    0809
      Anesthesiologists Statement Re:     sodium thiopental ceasing production of the drug, dated January 21,2011.
      Hospira Market Exit on
      Production of Pentothal (sodium
      thiopental) (Jan. 21, 2011).
30.   CNN article - Death row inmate      News media article                                                                        0810 - 0812
      executed using pentobarbital in
      lethal injection, December 16,
      2010, http://www.cnn.com/201
      O/CRIME/12116/oklahoma.execu
      tion
31.   Death Penalty Information           Article discussing execution mishaps                                                      0813 - 0822
      Center, Botched Executions,
      https :/I deathpenaltyinfo. org/
      some-examples-post-furman-
      botchedexecutions?
      scid=8&amp;did=4 78
32.   Oklahoma Department of Public       State of Oklahoma after action review of the execution of Clayton D. Lockett              0823 - 0854
      Safety Report: The Execution of
      Clayton D. Lockett
33.   November 27, 2017,                  BOP memorandum proposing one-drug protocol and draft Addendum to BOP Execution            0855 - 0861
      memorandum from BOP Director        Protocol
      to the department (addressing
      proposed one-drug protocol) and
      attachment.
34.   March 7, 2018, memorandum           BOP memorandum addressing use of fentanyl as part of a lethal injection protocol          0862 - 0865
      from BOP Director to the
      department (addressing
                                   Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 14 of 69

                      FOURTH AMENDED INDEX TO ADMINISTRATIVE RECORD
      fentanyl).
35.   Draft Addendum to BOP               Draft BOP lethal injection protocol using pentobarbital                                     0866 - 0867
      Execution Protocol (one drug
      pentobarbital).
36.   Attorney General memorandum         Attorney General memorandum adopting BOP recommendation on the Addendum to the              0868 - 0934
      directing adoption of Addendum      Federal Execution Protocol and BOP memorandum summarizing lethal injection protocol using
                                          pentobarbital
      to the Federal Execution Protocol
      and July 24, 2019, memorandum
      from Acting Director to the
      department addressing anticipated
      adoption of one-drug protocol.
37.   Letter from various State           Letter from various State Attorneys General to the U.S. Attorney General                    0935 - 0936
      Attorneys General dated January
      25, 2011, to Attorney General
      Eric Holder.

38.   Response letter from Attorney       Attorney General letter responding to various State Attorneys General                        0937
      General Eric Holder dated March
      4, 2011.

39.   Op. Off. Legal Counsel, 2019 WL     OLC slip opinion addressing FDA jurisdiction                                                0938-0963
      2235666 (May 3, 2019).
40.   Draft lethal injection protocol     Draft lethal injection protocol using propofol                                              0964-0965
      using Propofol
41.   Draft lethal injection protocol     Draft three-drug lethal injection protocol                                                  0966-0967
      using Midazolam, Sufentanil
      citrate, and Potassium Chloride
42.   Draft lethal injection protocol     Draft lethal injection protocol using midazolam and hydromorphone                           0968 - 0969
      using Midazolam and
      Hydromorphone

43.   Lab reports                         Lab reports/test results and certificates of analysis of pentobarbital                      0970 - 1015


44.   BOP Execution Protocol              BOP Execution Protocol                                                                      1016 - 1067
                                  Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 15 of 69

                      FOURTH AMENDED INDEX TO ADMINISTRATIVE RECORD
45   BOP Acting Director’s adoption     BOP memorandum in which Acting Director of BOP adopts Addendum to the Federal                    1068 - 1070
     of Addendum to the Federal         Execution Protocol, dated July 25, 2019, with the Addendum as an attachment
     Execution Protocol and the
     Addendum
46   Declaration of Raul Campos, Jr.    Supplementing record to provide: (1) certain dates that had been redacted from the record, and   1071-1074
     (Jan. 13, 2020)                    (2) explanation of typographical error in page re amount of active pharmaceutical ingredient



47   Laboratory reports                 Reports of independent laboratory tests performed on two batches of compounded pentobarbital     1075-1078
                                        for quality assurance



48   Laboratory’s internal              Investigation report on initial out-of-specification test result of compounded pentobarbital     1079-1083
     investigation report


49   BOP Guidelines                     BOP’s General Guidelines for Compounding and Testing Pentobarbital Sodium for Use in             1084-1085
                                        Executions



50   2020 BOP Execution Protocol        2020 BOP Execution Protocol                                                                      1086-1137



51   Addendum to the Federal            Addendum to the Federal Execution Protocol (effective July 31, 2020)                              1138-39
     Execution Protocol (effective July
     31, 2020)
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 16 of 69
                                                                   1086
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 17 of 69
                                                                   1087
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 18 of 69
                                                                   1088
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 19 of 69
                                                                   1089
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 20 of 69
                                                                   1090
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 21 of 69
                                                                   1091
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 22 of 69
                                                                   1092
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 23 of 69
                                                                   1093
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 24 of 69
                                                                   1094
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 25 of 69
                                                                   1095
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 26 of 69
                                                                   1096
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 27 of 69
                                                                   1097
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 28 of 69
                                                                   1098
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 29 of 69
                                                                   1099
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 30 of 69
                                                                   1100
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 31 of 69
                                                                   1101
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 32 of 69
                                                                   1102
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 33 of 69
                                                                   1103
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 34 of 69
                                                                   1104
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 35 of 69
                                                                   1105
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 36 of 69
                                                                   1106
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 37 of 69
                                                                   1107
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 38 of 69
                                                                   1108
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 39 of 69
                                                                   1109
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 40 of 69
                                                                   1110
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 41 of 69
                                                                   1111
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 42 of 69
                                                                   1112
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 43 of 69
                                                                   1113
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 44 of 69
                                                                   1114
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 45 of 69
                                                                   1115
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 46 of 69
                                                                   1116
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 47 of 69
                                                                   1117
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 48 of 69
                                                                   1118
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 49 of 69
                                                                   1119
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 50 of 69
                                                                   1120
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 51 of 69
                                                                   1121
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 52 of 69
                                                                   1122
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 53 of 69
                                                                   1123
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 54 of 69
                                                                   1124
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 55 of 69
                                                                   1125
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 56 of 69
                                                                   1126
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 57 of 69
                                                                   1127
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 58 of 69
                                                                   1128
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 59 of 69
                                                                   1129
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 60 of 69
                                                                   1130
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 61 of 69
                                                                   1131
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 62 of 69
                                                                   1132
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 63 of 69
                                                                   1133
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 64 of 69
                                                                   1134
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 65 of 69
                                                                   1135
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 66 of 69
                                                                   1136
Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 67 of 69
                                                                   1137
     Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 68 of 69
                                                                                       1138




              ADDENDUM TO BOP EXECUTION PROTOCOL
        FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                       EFFECTIVE JULY 31, 2020

A.   Federal death sentences are implemented by an intravenous injection of a
     lethal substance or substances in a quantity sufficient to cause death, such
     substance or substances to be determined by the Director, Federal Bureau of
     Prisons (BOP) and to be administered by qualified personnel selected by the
     Warden and acting at the direction of the United States Marshal. 28 CFR 26.3.
     The procedures utilized by the BOP to implement federal death sentences shall
     be as follows unless modified at the discretion of the Director or his/her
     designee, as necessary to (1) comply with specific judicial orders; (2) based on
     the recommendation of on-site medical personnel utilizing their clinical judgment;
     or (3) as may be required by other circumstances.

B.   The identities of personnel considered for and/or selected to perform death
     sentence related functions, any documentation establishing their qualifications
     and the identities of personnel participating in federal judicial executions or
     training for such judicial executions shall be protected from disclosure to the
     fullest extent permitted by law.

C.   The lethal substances to be utilized in federal lethal injections shall be
     Pentobarbital Sodium.

D.   Not less than fourteen (14) days prior to a scheduled execution, the Director or
     designee, in conjunction with the United States Marshal Service, shall make a
     final selection of qualified personnel to serve as the executioner(s) and their
     alternates. See BOP Execution Protocol, Chap. 1, §§ III (F) and IV (B) & (E).
     Qualified personnel includes currently licensed physicians, nurses, EMTs,
     Paramedics, Phlebotomists, other medically trained personnel, including those
     trained in the United States Military having at least one year professional
     experience and other personnel with necessary training and experience in a
     specific execution related function. Non-medically licensed or certified qualified
     personnel shall participate in a minimum of ten (10) execution rehearsals a year
     and shall have participated in at least two (2) execution rehearsals prior to
     participating in an actual execution. Any documentation establishing the
     qualifications, including training, of such personnel shall be maintained by the
     Director or designee.

E.   The Director or designee shall appoint a senior level Bureau employee to assist
     the United States Marshal in implementing the federal death sentence. The
     Director or designee shall appoint an additional senior level Bureau employee to
     supervise the activities of personnel preparing and administering the lethal
     substances.
     Case 1:19-mc-00145-TSC Document 171 Filed 07/31/20 Page 69 of 69
                                                                                         1139




                 ADDENDUM TO BOP EXECUTION PROTOCOL
           FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                          EFFECTIVE JULY 31, 2020

F.   The lethal substances shall be prepared by qualified personnel in the following
     manner unless otherwise directed by the Director, or designee, on the
     recommendation of medical personnel. The lethal substances shall be placed
     into one set of numbered and labeled syringes. This set of syringes is used in
     the implementation of the death sentence. Additional lethal substances shall be
     available to draw into syringes if needed.

G.   Approximately thirty (30) minutes prior to the scheduled implementation of the
     death sentence, the condemned individual will be escorted into the execution
     room. The condemned individual will be restrained to the execution table. The
     leads of a cardiac monitor will be attached by qualified personnel. A suitable
     venous access line or lines will be inserted and inspected by qualified personnel
     and a slow rate flow of normal saline solution begun.

H.   Lethal substances shall be administered intravenously. The Director or designee
     shall determine the method of venous access (1) based on the training and
     experience of personnel establishing the intravenous access; (2) to comply with
     specific orders of federal courts; or (3) based upon a recommendation from
     qualified personnel.

     A set of syringes will consist of:

     Syringe #1 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #2 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #3 contains 60 mL of saline flush,

     Each syringe will be administered in the order set forth above when directed by
     supervisory personnel.

     If peripheral venous access is utilized, two separate lines shall be inserted in
     separate locations and determined to be patent by qualified personnel. A flow of
     saline shall be started in each line and administered at a slow rate to keep the
     line open. One line will be used to administer the lethal substances and the
     second will be reserved in the event of the failure of the first line. Any failure of a
     venous access line shall be immediately reported to the Director or designee.
